Exhibit 10 (xvi)
International Employees

Archer-Daniels-Midland Company
2009 Incentive Compensation Plan


Stock Option Agreement


This Stock Option Agreement (the “Agreement”) is made and entered into as of
[grant date] (the “Date of Grant”) by and between Archer-Daniels-Midland
Company, a Delaware corporation (the “Company”), «First_Name» «Last_Name», an
employee of <<the Company>><<___________, a subsidiary of the Company>> (the
“Optionee”).  This Agreement is pursuant to the terms of the Company’s 2009
Incentive Compensation Plan (the “Plan”).  The applicable terms of the Plan are
incorporated herein by reference, including the definitions of capitalized terms
contained in the Plan.


Section 1.  Stock Option Award.  The Company grants to the Optionee, on the
terms and conditions hereinafter set forth, an Option to acquire up to
«ResAmount»  shares of the Company’s common stock (the “Option Shares”) under
the Plan.  This Option shall be treated as a Nonqualified Stock Option under the
Plan.


Section 2.  Option Price.  The price per share at which the Option Shares may be
purchased upon exercise of this Option shall be $ _______ per share (“Option
Price”).


Section 3.  Vesting.


(a)           Vesting Schedule.  Subject to the provisions of Sections 3(b), 5
and 10, this Option shall become vested and exercisable as to the Option Shares
in installments in accordance with the following vesting schedule:


 
Vesting Date
 
 
Number of Option Shares
                   



At times in this Agreement, when the vesting, exercise or cancellation of this
Option (or portion thereof) and the corresponding right to acquire Option Shares
thereunder is discussed, for ease of reference the document will refer to the
vesting, exercise or cancellation, as applicable, of “Option Shares.”


(b)           Accelerated Vesting.  Subject to Sections 10 and 14, all Option
Shares shall become fully and immediately vested and exercisable upon the
occurrence of a Change of Control of the Company, and shall remain exercisable
until the Scheduled Termination Date (as defined in Section 4 below).


Section 4.  Option Term.  Option Shares that become exercisable pursuant to
Section 3 hereof may be purchased at any time following vesting and prior to the
expiration of the Option Term.  For purposes of this Agreement, the “Option
Term” shall commence on the Date of Grant and shall expire on the day prior to
the tenth anniversary thereof (the “Scheduled Termination Date”), unless earlier
terminated as provided in Sections 5 or 10.  Upon the expiration of the Option
Term, any unexercised Option Shares shall be cancelled and shall be of no
further force or effect.


 
 

--------------------------------------------------------------------------------

 
Section 5.  Effect of Termination of Service.  Except as set forth below in this
Section 5, if the Optionee ceases to be an Employee other than as a result of
the Optionee’s death, Retirement or Disability prior to the occurrence of any
otherwise applicable vesting date or event provided in Section 3, the Optionee
shall (i) forfeit the Option Shares that have not yet become vested, which shall
be cancelled and be of no further force or effect, and (ii) subject to Section
10, retain the right to exercise any Option Shares that have previously become
vested until the earlier of (A) the date three months after the effective date
of such termination of service, or (B) the Scheduled Termination Date.  If the
Optionee ceases to be an Employee as a result of Retirement or Disability, then
subject to Section 10, the Optionee shall (i) continue to vest in the Option
Shares in accordance with the provisions of Section 3, and (ii) retain the right
to exercise all vested Option Shares until the Scheduled Termination Date.  If
the Optionee ceases to be an Employee as a result of death, then all Option
Shares shall become fully and immediately vested and exercisable upon the death
of Optionee, and shall remain exercisable until the Scheduled Termination Date.


Section 6.  Procedure for Exercise.  The Option may be exercised, in whole or
part (for the purchase of whole Shares only), by delivery by the Optionee to the
Company (in accordance with such procedures as the Committee may prescribe) of a
written notice of exercise in the form specified by the Company (the “Notice”),
along with payment in full of the Option Price in accordance with Section 7 and
payment of applicable withholding tax obligations in accordance with Section
8.  The Notice shall: (i) state the number of Option Shares being exercised;
(ii) state the method of payment for the Option Shares and tax withholding
pursuant to Section 8; (iii) include any representation or certification of the
Optionee that may be required pursuant to Sections 9 or 10; (iv) if the Option
shall be exercised by any person other than the Optionee pursuant to Section 15,
be accompanied by appropriate proof of the right of such person to exercise the
Option; and (v) comply with such further requirements consistent with the Plan
as the Committee may from time to time prescribe.


Section 7.  Payment of Option Price.  Payment of the Option Price shall be made
(i) in cash or by cash equivalent, (ii) by tendering, either by actual delivery
of Shares or by attestation, previously acquired Shares having an aggregate Fair
Market Value on the date of exercise equal to the total Option Price, (iii) by
irrevocably authorizing a third party with which the Optionee has a brokerage or
similar relationship to sell the Shares (or a sufficient portion of such Shares)
acquired upon the exercise of the Option and remit to the Company a portion of
the sale proceeds sufficient to pay the total Option Price, (iv) by authorizing
the Company to withhold from the number of Option Shares as to which the Option
is being exercised a number of Shares having an aggregate Fair Market Value on
the date of exercise equal to the total Option Price, or (v) a combination of
the methods described above.  Issuance and delivery of Shares upon such exercise
shall be evidenced by a stock certificate or appropriate entry on the books of
the Company or a duly authorized transfer agent of the Company, and shall be
subject to all conditions precedent specified in the Plan and this Agreement,
including Sections 8 and 9.


Section 8.  Withholding Taxes.  The Optionee shall be responsible for the
payment of any withholding taxes upon the occurrence of any event in connection
with the Option (for example, exercise of the Option) that the Company
determines may result in any domestic or foreign tax withholding obligation,
including any social security obligation.  The issuance and delivery of any
Shares upon exercise of the Option shall be conditioned upon the prior payment
by the Optionee, or the establishment of arrangements satisfactory to the
Company for the payment by the Optionee, of all such withholding tax
obligations.  The Company (or the Affiliate employing the Optionee) shall have
the right to withhold Shares subject to the Award equal in value to the amount
of such tax withholding obligations.  The Company may permit the Optionee to
arrange for the satisfaction of the minimum amount of such tax withholding
obligations by payment of the estimated tax obligations to the Company (or the
Affiliate employing the Optionee) to the fullest extent permitted by
law.  Payment may be made by electronic funds transfer, check or authority to
withhold from salary or other amounts owed to the Optionee.  If such payment, or
satisfactory payment arrangements, are not made on a timely basis, the Company
may instruct an authorized broker to sell such number of Shares being acquired
upon exercise of the Option as are equal in value to the tax withholding
obligations prior to the transfer of Shares to the Optionee.


 
 

--------------------------------------------------------------------------------

 
Section 9.  Securities Law Compliance. No Option Shares shall be purchased upon
the exercise of the Option unless and until the Company and/or the Optionee
shall have complied with all applicable federal, state or foreign registration,
listing and/or qualification requirements and all other requirements of law or
of any regulatory agencies having jurisdiction, unless the Committee has
received evidence satisfactory to it that the Optionee may acquire such Shares
pursuant to an exemption from registration under the applicable securities
laws.  Any determination in this connection by the Committee shall be final,
binding, and conclusive.  The Company reserves the right to legend any Share
certificate or book-entry, conditioning sales of such shares upon compliance
with applicable federal and state securities laws and regulations.


Section 10.  Forfeiture of Award and Compensation Recovery.


(a)           Forfeiture Conditions.  Notwithstanding anything to the contrary
in this Agreement, if the Optionee ceases to be an Employee because the
Optionee’s employment is terminated for “cause” (as defined in paragraph (b)
below), or if, during the term of the Optionee’s employment with the Company and
its Affiliates, or during the period following Retirement or Disability and
prior to the final vesting date specified in Section 3(a), the Optionee breaches
any non-compete or confidentiality restrictions applicable to the Optionee
(including the non-compete restriction in paragraph (c) below), or the Optionee
participates in an activity that is deemed by the Company to be detrimental to
the Company (including, without limitation, criminal activity), then (i) the
Optionee shall immediately forfeit this Option and all rights thereunder shall
cease, including any right to exercise any unexercised portion of the Option,
and (ii) if the Option has been exercised, in whole or in part, then either (A)
the Option Shares issued upon exercise of the Option shall be forfeited and
returned to the Company and the Optionee shall be repaid the lesser of (x) the
then-current Fair Market Value per Share or (y) the Option Price paid for such
Option Shares, or (B) the Optionee will be required to pay to the Company in
cash an amount equal to the gain realized by the Optionee from the exercise of
such Option (measured by the difference between the Fair Market Value of the
Option Shares on the date of exercise and the Option Price paid by the
Optionee).


(b)           Definition of “Cause”.  For purposes of this Section 10, “cause”
shall have the meaning specified in such Optionee’s employment agreement with
the Company or an Affiliate, or, in the case the Optionee is not employed
pursuant to an employment agreement or is party to an employment agreement that
does not define the term, “cause” shall mean any of the following acts by the
Optionee: (i) embezzlement or misappropriation of corporate funds, (ii) any acts
resulting in a conviction for, or plea of guilty or nolo contendere to, a charge
of commission of a felony, (iii) misconduct resulting in injury to the Company
or any Affiliate, (iv) activities harmful to the reputation of the Company or
any Affiliate, (v) a violation of Company or Affiliate operating guidelines or
policies, (vi) willful refusal to perform, or substantial disregard of, the
duties properly assigned to the Optionee, or (vi) a violation of any
contractual, statutory or common law duty of loyalty to the Company or any
Affiliate.


(c)           Competition After Retirement or Disability.  The Option Shares
that would otherwise continue to vest after the Optionee ceases to be an
Employee due to Retirement or Disability as provided in Section 5 shall continue
to vest only if, prior to the final vesting date specified in Section 3(a), the
Optionee does not engage in any activities that compete with the business
operations of the Company and its Affiliates,  including, but not limited to,
working in any capacity for another company engaged in the processing of
agricultural commodities, the manufacturing of biodiesel, ethanol, or food and
feed ingredients, or the operation of grain elevators and crop origination and
transportation networks.  Prior to the exercise of this Option, the Optionee may
be required to certify to the Company and provide such other evidence to the
Company as the Company may reasonably require that he or she has not engaged in
any activities that compete with the business operations of the Company and its
Affiliates since the Optionee ceased to be an Employee due to Retirement or
Disability.


 
 

--------------------------------------------------------------------------------

 
(d)           Compensation Recovery Policy.  To the extent that this Award and
any compensation associated therewith is considered “incentive-based
compensation” within the meaning and subject to the requirements of Section 10D
of the Exchange Act, this Award and any compensation associated therewith shall
be subject to potential forfeiture or recovery by the Company in accordance with
any compensation recovery policy adopted by the Board or the Committee in
response to the requirements of Section 10D of the Exchange Act and any
implementing rules and regulations thereunder adopted by the Securities and
Exchange Commission or any national securities exchange on which the Company’s
Shares are then listed.  This Agreement may be unilaterally amended by the
Committee to comply with any such compensation recovery policy.  


Section 11.                      Nature of the Award. The Optionee understands
that the value that may be realized, if any, from the Award is contingent, and
depends on the future market price of the Company’s common stock, among other
factors.  The Optionee further confirms his or her understanding that the Award
is intended to promote employee retention and stock ownership and to align
employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if vesting conditions are not satisfied.


The Optionee also understands that (i) the Plan is discretionary in nature and
may be suspended or terminated by the Company at any time; (ii) the grant of an
Award is voluntary and occasional and does not create any contractual or other
right to receive future Awards, or benefits in lieu of Awards even if Awards
have been granted repeatedly in the past;  (iii) all decisions with respect to
any future award will be at the sole discretion of the Company; (iv) his or her
participation in the Plan is voluntary; (v) the value of this Award is an
extraordinary item of compensation which is outside the scope of his or her
employment contract with his or her actual employer, if any; (vi) this Award and
past or future Awards are not part of normal or expected compensation or salary
for any purposes, including, but not limited to, calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments;  and (vii) no claim or
entitlement to compensation or damages arises from termination of this Award or
diminution in value of this Award, and he or she irrevocably releases the
Company, and its Affiliates from any such claim that may arise.
 
Section 12.                      Administration. The Optionee understands that
the Company and its Affiliates hold certain personal information about the
Optionee, including, but not limited to, information such as his or her name,
home address, telephone number, date of birth, salary, nationality, job title,
social security number, social insurance number or other such tax identity
number and details of all Awards or other entitlement to shares of common stock
awarded, cancelled, exercised, vested, unvested or outstanding in his or her
favor (“Personal Data”).


The Optionee understands that in order for the Company to process the Optionee’s
Award and maintain a record of Shares under the Plan, the Company shall collect,
use, transfer and disclose Personal Data within the Company and among its
Affiliates electronically or otherwise, as necessary for the implementation and
administration of the Plan including, in the case of a social insurance number,
for income reporting purposes as required by law.  The Optionee further
understands that the Company may transfer Personal Data, electronically or
otherwise, to third parties, including but not limited to such third parties as
outside tax, accounting, technical and legal consultants when such third parties
are assisting the Company or its Affiliates in the implementation and
administration of the Plan.  The Optionee understands that such recipients may
be located within the jurisdiction of residence of the Optionee, or within the
United States or elsewhere and are subject to the legal requirements in those
jurisdictions.  The Optionee understands that the employees of the Company, its
Affiliates and third parties performing work related to the implementation and
administration of the Plan shall have access to the Personal Data as is
necessary to fulfill their duties related to the implementation and
administration of the Plan.  By accepting this Award, the Optionee consents, to
the fullest extent permitted by law, to the collection, use, transfer and
disclosure, electronically or otherwise, of his or her Personal Data by or to
such entities for such purposes and the Optionee accepts that this may involve
the transfer of Personal Data to a country which may not have the same level of
data protection law as the country in which this Agreement is executed.  The
Optionee confirms that if the Optionee has provided or, in the future, will
provide Personal Data concerning third parties including beneficiaries, the
Optionee has the consent of such third party to provide their Personal Data to
the Company for the same purposes.
 
 
 

--------------------------------------------------------------------------------

 
The Optionee understands that he or she may, at any time, request to review the
Personal Data and require any necessary amendments to it by contacting the
Company in writing.  As well, the Optionee may always elect to forgo
participation in the Plan or any other award program.


Section 13.  No Rights as Stockholder or Employee.


(a)           No Stockholder Rights Before Exercise.  The Optionee shall not
have any privileges of a stockholder of the Company with respect to any Option
Shares subject to (but not yet acquired upon valid exercise of) the Option, nor
shall the Company have any obligation to pay any dividends or otherwise afford
any rights to which holders of Shares are entitled with respect to any such
Option Shares, until the date a stock certificate evidencing such Shares has
been issued or an appropriate book-entry in the Company’s stock register has
been made.


(b)           No Rights as Employee.  Nothing in this Agreement or the Option
shall confer upon the Optionee any right to continue as an Employee of the
Company or any Affiliate or to interfere in any way with the right of the
Company or any Affiliate to terminate the Optionee’s employment at any time.


Section 14.  Adjustments.  If at any time while the Option is outstanding, the
number of outstanding Shares is changed by reason of a reorganization,
recapitalization, stock split or any of the other events described in Section
4.3 of the Plan, the number and kind of Option Shares and/or the Option Price of
such Option Shares shall be adjusted in accordance with the provisions of the
Plan.  In the event of certain corporate events specified in Article 20 of the
Plan, any outstanding Options granted hereunder may be replaced by substituted
options or canceled in exchange for payment of cash in accordance with the
procedures and provisions of Article 20 of the Plan.


Section 15.  Restriction on Transfer of Option.  The Option may not be
transferred, pledged, assigned, hypothecated or otherwise disposed of in any way
by the Optionee, except as provided in Section 6.10(b) of the Plan.  This Option
may be exercisable during the Optionee’s lifetime only by the Optionee, by the
Optionee’s legal guardian, committee or legal representative if the Optionee
becomes legally incapacitated, or by a permitted transferee.  The Option shall
not be subject to execution, attachment or similar process.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions of this Section 15 and Section 6.10(b) of the Plan,
or the levy of any execution, attachment or similar process upon the Option,
shall be null and void and without effect.


Section 16.  Notices.  Any notice hereunder by the Optionee shall be given to
the Company in writing and such notice shall be deemed duly given only upon
receipt thereof at the following address: Corporate Secretary,
Archer-Daniels-Midland Company, 4666 Faries Parkway, Decatur, Illinois 62526, or
at such other address as the Company may designate by notice to the
Optionee.  Any notice hereunder by the Company shall be given to the Optionee in
writing and such notice shall be deemed duly given only upon receipt thereof at
such address as the Optionee may have on file with the Company.


 
 

--------------------------------------------------------------------------------

 
Section 17.  Construction.  The construction of this Agreement is vested in the
Committee, and the Committee’s construction shall be final and conclusive.  This
Agreement is subject to the provisions of the Plan, and to all interpretations,
rules and regulations which may, from time to time, be adopted and promulgated
by the Committee pursuant to the Plan.  If there is any conflict between the
provisions of this Agreement and the Plan, the provisions of the Plan will
govern.


Section 18.  Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Illinois, without giving effect to the
choice of law principles thereof.


Section 19.  Binding Effect.  This Agreement will be binding in all respects on
the Optionee’s heirs, representatives, successors and assigns, and on the
successors and assigns of the Company.




OPTIONEE
 
 
_____________________________________
[Name]
 
ARCHER-DANIELS-MIDLAND COMPANY
 
 
By:__________________________________
P.A. Woertz
President and Chief Executive Officer
 







fb.us.8934789.01

